DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-19 are pending in this office action and claim 1 is cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “one or more controlled application” in line 5, it is not Clair if it is referring to “one or more controlled application” recited in line 3 or it is a new and different one or more controlled application.
Claim 14 recites “one or more controlled application” in line 4, it is not Clair if it is referring to “one or more controlled application” recited in line 4 or it is a new and different one or more controlled application.
Dependents claims 3-7, 9-13 and 15-19 inherits their respective independent claims deficiencies and are also rejected under the same rationale.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-19 rejected on the ground of non-statutory double patenting as being unpatentable over claims1-33 of U.S. Patent No.10,817,406 Although the claims at issue are not identical, they are not patentably distinct from each other. Below is a mapping between independent claim 2 of the instant application and claim 1 of the patent 10,817,406, the limitation are aligned with their corresponding in the patent.
Application 17/029,828
Patent 10,817,406
2. A method implemented by one or more computer systems, including:


 identifying a functional module of a control flow application with one or more functional modules, with the identified functional module specifying one or more controlled applications, and with the identified functional module including a method, which when executed, launches one or more controlled applications specified by the identified functional module; 










inserting, into a visual program that includes one or more graphical program elements representing the one or more functional modules, a breakpoint indicator specifying a position in the control flow application at which execution of the control flow application is to be interrupted by inserting the breakpoint indicator into the visual program in juxtaposition to a graphical element representing the identified functional 
module;

 wherein the position represents a given transition, which includes a transition to a state in which contents of the identified functional module represented by the graphical program element are executed, a transition from the identified functional module represented by the graphical program element, or a transition to the identified functional module represented by the graphical program element;





…

rendering, by the visual program in a graphical user interface, at least a portion of the executable control flow graph by rendering one or more of the graphical program elements that represent a given functional module of at least that portion, with the given functional module specifying one or more of the controlled applications to execute the one or more 



inserting, into the visual program, a breakpoint indicator specifying a position in the executable control flow graph at which execution of the executable control flow graph is to be interrupted by inserting the breakpoint indicator into the visual program in juxtaposition to a given graphical element representing the given functional module; 





wherein the specified position represents a first transition to a state in which contents of the given functional module represented by the given graphical program elements are executed, a second transition from the given functional module represented by the given 
graphical program element, or a third transition to the given functional module represented by the given graphical program element; 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 8-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundaswamy et al (US20110047415A1) hereinafter “Nanjundaswam” In view of Aizenbud et al (20020120919A1) hereinafter “Aizenbud”.


 identifying a functional module of a control flow application with one or more functional modules, with the identified functional module specifying one or more controlled applications, 
[0065] Activity 420 ("receiveLoanRequest") is a basic activity of receiving the home loan request from client 410 (which may represent one of client systems 110A-110C used by the customer, or even server systems 190A-190C).
[0067] Activity 450 ("GetLoanQuote") is also a compound activity (a flow activity) of retrieving home loan offers from various financial institutions (such as Bank1 and Bank2) using the corresponding web services (such as Bank1LoanService 455 and Bank2LoanService 460) exposed by the financial institution's server systems (for example, 190A-190C). Activity 450 may be performed only when the credit rating of the customer is determined to be good, after execution of activity 430.
Examiner interpretation:
 Control flow of fig. 4 and fig 5B indicates the relationship in flow execution between activities (method or function).

and with the identified functional module including a method, which when executed, launches one or more controlled applications specified by the identified functional module:
[0071] Thus, business flow 400 enables a customer to find a suitable home loan offer among the different offers provided by various financial institutions. It may be observed that each activity is specified at a high level, with the actual execution logic (for example, the manner of assignment, invocation, receiving requests/offers, accessing different web services) contained in the compiled BPEL Process executed by BPEL execution engine 350. Alternative technologies which execute the activities without compilation can also be used.

 inserting, into a visual program that includes one or more graphical program elements representing the one or more functional modules a breakpoint indicator 
[0079] “FIG. 5B depicts the manner in which a User is enabled to specify manual breakpoints (at a process level) for a business flow selected for debugging in one embodiment. Display area 500 of FIG. 5B may be displayed in response to the User selecting the desired business flow in display area 515. Display area 520 displays details such as the name, the version, the lifecycle status of the business flow selected by a user for debugging”.
[0082] “Display area 525 indicates (by the filled circle shown adjacent to the activity) that the user/administrator has specified two process level breakpoints at 527 and 528 respectively for the activities receiveLoanRequest and getLoanQuote”;


responsive to executing the method, launching the one or more controlled applications specified by the identified functional module:
[0094] It may be observed that in display area 570, activity 575(receiving a loan request) in the business flow "HomeLoanProcessing" is shown highlighted (by a dotted rectangle) and associated with a horizontal arrow to indicate the current execution position. Furthermore, activity 575 has a filled circle on the right side, indicating the location of a breakpoint. Thus, FIG. 5F indicates that the instance is in debug mode, waiting on a breakpoint at activity BpRcv0, and awaiting user input for proceeding.
[0095] On receiving a user input (such as clicking of SingleStep button 553), activity 575 is performed and the interface of FIG. 5E is displayed.

But not explicitly:
wherein the position represents a given transition, which includes a transition to a state in which contents of the identified functional module represented by the graphical 
 executing the control flow application, including: 
if the position represents the given transition, executing the method of the identified functional module:
Aizenbug discloses:
wherein the position represents a given transition, which includes a transition to a state in which contents of the identified functional module represented by the graphical program element are executed:
[0072] The message flow debugger includes means for controlling the debug session in terms of visually represented nodes and connections, and includes support for the following debug capabilities:
[0073] 1. The ability to set/delete breakpoints. A breakpoint can be set in several locations, at all levels of an hierarchical message flow:
[0074] 1.1 On an input port of a processing node, in this case execution stops before the node is performed.

 a transition from the identified functional module represented by the graphical program element:
[0075] 1.2 On an output port of a processing node, thus execution stops after the node was performed.
 or a transition to the identified functional module represented by the graphical program element:
[0076] 1.3 On a connection between nodes, here execution stops after the connection originator node was performed and before the target node of the connection was performed.


 executing the control flow application, including: if the position represents the given transition, executing the method of the identified functional module:
[0087] “The debugger uses a message generator to create a message from data inserted by a programmer and to place these messages into the message flow. Once a message appears on an input queue, it will progress through the flow until a breakpoint is encountered. At that point, the contents of the message will be communicated to an execution monitoring tool which displays the contents to the programmer, who will have an opportunity to change the message before continuing.

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Aizenbud into Nanjundaswamy’s invention for providing a graphical diagnostic structure of a computer program during a debugging session. This include displaying a particular graph (or portion thereof) associated with the procedures of the evaluated program.
	Furthermore, the debugger is configured to recognize certain computer code (and/or states of execution of that code), and map it to visual representations that can be shown to the developer. Advantageously, this functionality allows the developer to set breakpoints in those visual representations, and it allows the debugger to stop at those breakpoints, show the developer the visual representation and indicate the stopped location of the debugger, for example, by highlighting a component of the visual representation and map breakpoints in visual representations.

As per claim 3, the rejection of claim 2 is incorporated and furthermore Nanjundaswamy discloses:
wherein the control flow application is represented as a plurality of hierarchical levels, with the control flow application itself being represented in a first one of the hierarchical levels, and with each functional module being represented in a second one of the hierarchical levels that is distinct from the first one of the hierarchical levels that includes the control flow application:
[0080] Display area 525 displays a graphical representation of the business flow selected for debugging. It may be observed that the graphical representation shown in display area 525 is similar to the graphical depiction of the business flow "HomeLoanProcessing" shown in FIG. 4. However, it may be observed that in addition to the name of the activity specified in FIG. 4, a unique activity identifier (ID) and a label is shown associated with each activity. The activity identifiers and the labels may be generated when the BPEL instructions are converted to low level instructions and may be used for uniquely identifying each of the activities specified in the business flow.
Examiner interpretation: See also Aizenbud [0046] and fig. 3/4: the CFG includes asset of nodes interconnected that determine different hierarchal levels

As per claim 4, the rejection of claim 3 is incorporated and furthermore Nanjundaswamy discloses:
wherein a functional module is configured to perform methods that perform the one or more actions of the functional module:
[0064] “Business flow 400 is shown containing multiple high-level activities, some of which are referred to as basic activities and others as compound activities that contain multiple basic activities, as described in detail below”.


Fig.5B.
Examiner interpretation:
  In area 525, the displayed flow tree consists of method that are in different level of hierarchy, GetLoanQuote and assignBank1 or assign Bank2, are in a level after receive loan level and GetCreditRating level.
 Also, Aizenbud fig. 3 and 4: the nodes are in different level in a CFG of flow message for testing.

As per claim 5, the rejection of claim 4 is incorporated and furthermore Nanjundaswamy discloses:
wherein the specified position is a first specified position:
[0044] “A service request is said to be processed in debug mode when the processing is paused by the run time environment due to presence of a breakpoint in the execution path. On the other hand, when a service request is processed without such pausing for debugging purpose (due to the absence of a breakpoint in the execution path), a service request is said to be processed in normal mode”

 wherein the control flow application includes transitions among the methods configured to be performed:
[0050] As noted above, a business flow contains a number of activities. Thus, processing a service request entails executing one or more sequences of activities, with each sequence being termed an execution path. It may be appreciated that the processing of different service requests may follow different execution paths in the business flow.”

 and wherein the method further includes:

[0082] Display area 525 indicates (by the filled circle shown adjacent to the activity) that the user/administrator has specified two process level breakpoints at 527 and 528 respectively for the activities receiveLoanRequest and getLoanQuote. When a service request is received for a business flow, an instance is created and process breakpoints (if any) are copied to the instance breakpoints (breakpoint table associated with the specific instance) and execution is initiated. At runtime, when a business flow instance execution reaches an activity that has an instance breakpoint, it causes the execution to pause and enters debug mode.

 and at a point of execution representing the second specified position, interrupting execution of the control flow application and providing data representing one or more attributes of a runtime environment in which the given method is executed:
[0092] SingleStep button 553 enables a user to perform a single step operation on the indicated current activity (at which the execution is paused as shown in display area 561) and to pause execution before the next activity in the execution path of the business flow. StepBlock button 554 enables the user to perform a step-block operation on a compound activity, indicating a step over the entire compound activity. Thus, for a compound activity (containing multiple basic activities), when SingleStep button 553 is clicked, the execution is paused before each basic activity in the compound activity, while when StepBlock button 554 is clicked, all basic activities contained in the compound activity are performed, before execution is paused  
[0088]” Display area 562 displays a list of variables specified in the BPEL instructions (as specified by the "&lt;variables&gt;" tag in Appendix A) to facilitate the user to select and inspect the values of the variables.”
 Examiner interpretation:


As per claim 6, the rejection of claim 5 is incorporated and furthermore Nanjundaswamy discloses:
wherein an attribute of the given method includes a local environment of a system executing the given method:
[0089]” Display area 563 displays the value of the variable ("inputVariable") selected by the user from the list shown in display area 562. The button labeled "Edit" enables the User to modify the value of the selected variable and to continue execution of the debug instance using the modified value. Display area 564 displays a list of instance breakpoints (either derived from the process breakpoints or explicitly specified on the instance by the user) specified for the instance of business flow”;
  
Claims 8, 9, 10, 11, 12 are the data processing system claim corresponding to method claims 2, 3, 4, 5, 6 and rejected under the same rational set forth in connection with the rejection of claims 2, 3, 4, 5, 6 above. 
Claims 14, 15, 16, 17, 18 are the One or more machine-readable hardware storage devices claims corresponding to method claims 2, 3, 4, 5, 6 and rejected under the same rational set forth in connection with the rejection of claims 2, 3, 4, 5, 6 above. 
Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nanjundaswamy et al (US20110047415A1) hereinafter “Nanjundaswam” In view of Aizenbud et al (20020120919A1) hereinafter “Aizenbud” and bragstad et al (US20150033134A1) hereinafter “Bragstad”.


As per claim 7, the rejection of claim 2 is incorporated and furthermore Nanjundaswamy discloses:
wherein a first computer system executes the control flow application, wherein a second computer system executes a spawned process of a given functional module, wherein the first computer system differs from the second computer system, and wherein the method further includes: responsive to the interrupting, causing display of a user interface that renders one or more visual representations of one or more attributes of a runtime environment of the second computer system.
	Bragstad discloses:
wherein a first computer system executes the control flow application, wherein a second computer system executes a spawned process of a given functional module, wherein the first computer system differs from the second computer system, and wherein the method further includes: responsive to the interrupting, causing display of a user interface that renders one or more visual representations of one or more attributes of a runtime environment of the second computer system:
[0034] For further explanation, FIG. 5 sets forth a flow chart illustrating a further example method for visually depicting cloud resource utilization during execution of an application that uses multiple cloud resources (324, 328) deployed on multiple cloud hosts (322, 326) according to embodiments of the present invention. The example method of FIG. 5 is similar to the example method of FIG. 3 as it also includes displaying (310) a visual depiction of resource utilization (304) of the multiple cloud resources (324, 328) during execution of the application, receiving (312) a resource utilization threshold (306) for each of the multiple cloud resources (324, 328), determining (314) whether one or more of the resource utilization thresholds (306) have been reached, and executing (318) a predetermined action”; See also Aizenbud  [0012] and [0022].

 It would have obvious to one having ordinary skill in the art before the effective
filling date of the claimed invention to combine the teachings of cited references. Thus,
one of ordinary skill in the art before the effective filling date of the claimed invention
would have been motivated to incorporate Bragstad into Nanjundaswamy’s invention for providing a graphical diagnostic structure of a computer program during a debugging session. This include displaying a graph (or portion thereof) associated with the procedures of the evaluated distributed software over a set of hosts with different configuration and environment.
Claim 13 is the data processing system claim corresponding to method 7 and rejected under the same rational set forth in connection with the rejection of claim 7 above. 
Claim 19 is the One or more machine-readable hardware storage devices claim corresponding to method 7 and rejected under the same rational set forth in connection with the rejection of claim 7 above. 
Pertinent arts:
	- US20080209405A1:
The disclosure provides distributed debugging services for a visual programming language. In one implementation, a debugging engine is disposed within a runtime execution environment. The execution environment and debugging engine provide the debugging state and debugging methods to one or more debugger user interfaces either connected locally or connected on a network.

-US20030061600A1:


- US20070276692A1:

Set breakpoint in a control flow of a business process within a specified node (Fig. 2A: Step-Into Command and Step-Out Command) or between nodes for debugging the executing program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRAHIM BOURZIK/     Examiner, Art Unit 2191  
/WEI Y ZHEN/     Supervisory Patent Examiner, Art Unit 2191